DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02NOV2021 has been entered.
Appeal
The appeal filed 03FEB2021 is DISMISSED because a Request for Continued Examination (RCE) under 37 CFR 1.114 was filed on 02NOV2021.
Response to Arguments
Applicant’s response has overcome each and every 102(a)(1), 103 rejections previously set forth in the Final Office Action mailed 03NOV2020.
Applicant's arguments filed (as an appeal brief) 06APR2021 have been fully considered.
Regarding the new matter, it would be helpful if the Applicant clearly articulated where in the specification the subject matter is described or how or in what manner the device is capable of performing the claimed functions.

Regarding claims 41,46, a clear definition of “hydropression” is not found. P7/L1:
For purposes of this invention, the term "hydropression effect" is used to denote the basis on which the invention is superior to prior art devices. Hydropression is the term coined by the inventors herein to describe the effect of the thin flat plate fluid dynamics, as applied to this invention and this method, i.e. perforated plate/ultra screening of solids from water. The hydropression effect is essentially a fluid mechanics transport effect.

This is not a definition. The specification describes how to create “hydropression” via a perforated plate and a solid effector plate, but does not define the term. The claim term “hydrostatically neutral pressure” is nowhere to be found in the specification. without further explanation from the Applicant, it is assumed that the movable solid effector plate is configured to generate a hydrostatically neutral pressure when the solid effector plate is in direct contact with the perforated plate.
Regarding claims 42,48, the specification does not describe at all that that the effector plate is moveable towards or away from the perforated plate nor are these limitations in the claims. The specification describes the effector plate is moveable up and down in essentially vertical motion (Spec. P4/L13-18). The Applicant points to Fig. 12 as teaching “the moveable solid effector plate is in direct contact with the perforated plate”. It appears that one having ordinary skill in the art when looking at Fig. 12 may reasonably conclude that the effector plate is touching the perforated plate.

Specification
The disclosure is objected to because of the following informalities:
P7/L16 “te” should be corrected to “the”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 38,46-48 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 38 line(s) 1-2 and claim 47 line(s) 1-2 sets forth the limitation “the movable solid effector plate has a up flow side and a down flow side”. It is unclear which side is the “up flow side” and which side is the “down flow side”. These terms are not in the specification or drawings. Perhaps Applicant intended - - the perforated plate has a up flow side and a down flow side - -. See also spec. P7/L8-24.
Regarding claim 46, it is unclear how the movable solid effector plate generates both a hydrostatically neutral pressure on the front face of the perforated plate and a pressure differential on the front face of the perforated plate.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37-38,40-43,46-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NORDELL (US 3209914).
Regarding claim 37,46, NORDELL teaches a screen and rake combination for removing solids from liquids (title, Figs.) including a thin plate apparatus capable of removing solid debris from water flow (C1/L10-11), the water flowing from an up flow location to a down flow location, containing such debris, the apparatus comprising:
a perforated plate (Fig. 2; C2/L34) capable of being positioned within the water flow (C2/L23-25), the perforated plate having a front face (e.g. side facing flow, Fig. 1 #26) and a rear face (e.g. opposite side away from Fig. 1 #26);
a drive mechanism (Fig. 8 #55);
a plurality of rigid skimming bars (Fig. 8 #51) positioned up flow of the perforated plate (C6/L59-62), the plurality of rigid skimming bars in communication with said drive mechanism and capable of moving vertically up the perforated plate (C6/L64-74; C7/L15-20);
a movable solid effector plate (Fig. 11 #70) positioned down flow of the perforated plate, the movable solid effector plate capable of moving in unison with each of the plurality of skimming bars such that each of the plurality of skimming bars trails a 
wherein the movable solid effector plate moves in close proximity to the perforated plate such that water flow through the perforated plate is minimized or a hydrostatically neutral pressure is generated on the front face of the perforated plate where the movable solid effector plate is present (C7/L62-68,73-C8/L2); and
wherein the movable solid effector plate and each of the plurality of skimming bars are capable of generating a pressure differential on the front face of the perforated plate, the pressure differential including an upward pressure on the front face of the perforated plate (C7/L21-26; the upward pressure is caused by upward movement of the skimming bar and effector plate).
Regarding claim 38,41,47, NORDELL teaches the perforated plate has a up flow side and a down flow side (note that the solid effector plate also has two sides); and
wherein the movable solid effector plate is capable of generating positive pressure on the up flow side and negative pressure on the down flow side (C7/L21-26); and
wherein the movable solid effector plate is capable of eliminating the hydrodynamic forces or reducing water flow through the perforated plate in proximity to the movable solid effector plate or generate a hydrostatically neutral pressure on the debris on the front face of the perforated plate (C7/L62-68,73-C8/L2).
Regarding claim 40, NORDELL teaches a water supply nozzle (Fig. 11 #58) mounted on the movable solid effector plate facing the perforated plate.
Regarding claim 42-43,48, NORDELL teaches the movable solid effector plate moves in close proximity to the perforated plate and is in direct contact with perforated plate and thus water flow through the perforated plate is prevented where the movable solid effector plate is present (C7/L70-73).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777